Matter of Harris v Collado (2021 NY Slip Op 03102)





Matter of Harris v Collado


2021 NY Slip Op 03102


Decided on May 13, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 13, 2021

532174
[*1]In the Matter of Andre Harris, Petitioner,
vJaifa Collado, as Superintendent of Shawangunk Correctional Facility, Respondent.

Calendar Date:April 16, 2021

Before:Garry, P.J., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ.

Andre Harris, Wallkill, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Upson v Rich 190 AD3d 1182, 1182 [2021]; Matter of Dibble v Venettozzi, 181 AD3d 1139, 1139 [2020]). As the record reflects that petitioner was ordered to pay a reduced filing fee of $15 and has paid $6.40 in other expenses associated with this proceeding, and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Garry, P.J., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $21.40.